Case 20-34668-KRH   Doc 22    Filed 01/22/21 Entered 01/22/21 14:19:30   Desc Main
                             Document     Page 1 of 11
Case 20-34668-KRH   Doc 22    Filed 01/22/21 Entered 01/22/21 14:19:30   Desc Main
                             Document     Page 2 of 11
Case 20-34668-KRH   Doc 22    Filed 01/22/21 Entered 01/22/21 14:19:30   Desc Main
                             Document     Page 3 of 11
Case 20-34668-KRH   Doc 22    Filed 01/22/21 Entered 01/22/21 14:19:30   Desc Main
                             Document     Page 4 of 11
Case 20-34668-KRH   Doc 22    Filed 01/22/21 Entered 01/22/21 14:19:30   Desc Main
                             Document     Page 5 of 11
Case 20-34668-KRH   Doc 22    Filed 01/22/21 Entered 01/22/21 14:19:30   Desc Main
                             Document     Page 6 of 11
Case 20-34668-KRH   Doc 22    Filed 01/22/21 Entered 01/22/21 14:19:30   Desc Main
                             Document     Page 7 of 11
Case 20-34668-KRH   Doc 22    Filed 01/22/21 Entered 01/22/21 14:19:30   Desc Main
                             Document     Page 8 of 11
Case 20-34668-KRH   Doc 22    Filed 01/22/21 Entered 01/22/21 14:19:30   Desc Main
                             Document     Page 9 of 11
Case 20-34668-KRH   Doc 22    Filed 01/22/21 Entered 01/22/21 14:19:30   Desc Main
                             Document     Page 10 of 11
Case 20-34668-KRH   Doc 22    Filed 01/22/21 Entered 01/22/21 14:19:30   Desc Main
                             Document     Page 11 of 11
